        Case 9:18-cv-80176-BB Document 511-16 Entered on FLSD Docket 05/18/2020 Page 1 of 1




  From:                              Lou K <lureg8@yahoo.com>
  Sent:                              Wednesday, February 12, 2014 8:35 PM
  To:                                Craig S Wright
  Subject:                           Re: Dave


  Flag Status:                       Flagged




  Craig:


  After reviewing the information you sent , I want to thank you very much.


  My home address is: 5104 Robino Circle, West Palm Beach, Florida 33417


  I look forward to any information you can give me about my son DAVID. To me,


  he was alway's someone special.      Lou Kleiman



  On Tuesday, February 1 1 , 2014 6:23 PM, Craig S Wright <craig.wright@hotwirepe.com> wrote:

   Hello Louis,
   Your son Dave and I are two of the three key people behind Bitcoin:
   https://bitcoin.org/
   http://www.motheriones.com/politics/2013/04/what-is-bitcoin-explained


   If you have any of Dave's computer systems, you need to save a file named "wallet.dat". I will
   explain what this is later. Please understand, I do not seek anything other than to give you
   information about your son.


   Know also that Dave was a key part of an invention that will revolutionise the world:
   http://techcrunch.com/2014/02/10/bitcoin-wins-best-technology-achievement-but-satoshi-
   doesnt-show/


   I will talk to you again soon.


   When I can, I will let you know much more of Dave. I will also help you recover what Dave
   owned.


   I will let you know when I am in the USA,

   Dr. Craig S Wright GSE LLM
   Chief Executive Officer
   Hotwire Preemptive Intelligence (Group)
   Mobile: + 61.417.683.914
   craig.wright@hotwirepe.eom

             Hotwire PE
                           flu-.-




                                                               i




CONFIDENTIAL                                                                                    KLEIMAN 00008280
